Appellant was convicted of the offense of selling intoxicating liquors in prohibition territory and his punishment assessed at a fine of $25 and twenty days confinement in jail.
There are no bills of exception and no statement of facts accompanying the record. However, appellant moved to quash the complaint and information on two grounds, and these should be considered: First, because complainant swears positively to a sale, instead of alleging "that he has reason to believe and does believe." This presents no ground to quash, and neither does the second, that the complaint and information does not negative the fact that a sale was not made on prescription, etc.
The judgment is affirmed.
Affirmed.